DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-10 recites the limitation “an oxide semiconductor” is unclear as it is the same or different with “an oxide semiconductor” as previously claimed that applicant refers.  
Claim 10 line 4 recites the limitation “an oxide semiconductor” is unclear as it is the same or different with “an oxide semiconductor” as previously claimed that applicant refers.  
Claim 11 lines 3 recites the limitation “an oxide semiconductor” is unclear as it is the same or different with “an oxide semiconductor” as previously claimed that applicant refers.  
Claim 12 lines 11-12 recites the limitation “an oxide semiconductor” is unclear as it is the same or different with “an oxide semiconductor” as previously claimed that applicant refers.  
For examination purposes, the examiner has interpreted this limitation to mean that all said “an oxide semiconductor” are different. Clarification is requested. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2012/0327032).
As for claim 1, Jeon et al. disclose in Figs. 6-9 and the related text 5a pixel PX connected to a scan line (Sensing line) and a data line  (Gate n) crossing the scan line, wherein the pixel includes a light emitting element ED, a driving transistor 110 configured to control a driving current supplied to the light emitting element according to a data voltage received from the data line (Gate n), and a first switching transistor 130 configured to apply the data voltage of the data line to the driving transistor 110 according to a scan signal 10applied to the scan line (Sensing line); 
wherein the driving transistor 110 includes a first active layer 304a including an oxide semiconductor [0072] and a first oxide layer 304c on the first active layer 304a 
The limitations “configured to control a driving current supplied to the light emitting element according to a data voltage received from the data line,…configured to apply the data voltage of the data line to the driving transistor according to a scan signal 10applied to the scan line” has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 2, Jeon et al. disclose the display device of claim 1, wherein the oxide semiconductor 304a of the first active layer includes at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn), or hafnium (Hf) [0072].  

As for claim 3, Jeon et al. disclose the display device of claim 2, wherein the oxide semiconductor of each of the first oxide layer and the second active layer includes at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn), or hafnium (Hf) [0072-0073].  

As for claim 10, Jeon et al. disclose the display device of claim 1, further comprising:  10a scan driver configured to output a scan signal to the scan line, wherein the scan driver includes a second switching transistor 120 including a third active layer 324a/324b containing an oxide semiconductor and a third gate electrode 302b under the third active layer (fig. 9).  15


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of Lou et al. (US 2019/0165004).
As for claim 11, Jeon et al. disclose the display device of claim 10, except wherein the scan driver includes a third switching transistor including a fourth active layer containing an oxide semiconductor and a fourth gate electrode under the fourth active layer.  LLou
Lou et al. teach in Figs. 5-6 and the related text a scan driver includes a (third) switching transistor 200 including a (fourth) active layer containing an oxide semiconductor [0048] and a (fourth) gate electrode 201 under the fourth active layer 300.  
Jeon et al. and Lou et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeon et al. to include scan driver includes a third switching transistor including a fourth active layer containing an oxide semiconductor and a fourth gate electrode under the fourth active layer as taught by Lou et al. in order to provide output a scanning signal (Lou et al. [0006]).

20 Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0076238) in view of Jo et al. (9,202,855).
As for claim 12, Lim et al. disclose in Figs. 4-7 and the related text a display device, comprising: 
a substrate 101 including a display area (DP) and a non-display area (outside DP, fig. 4);  
25a first semiconductor layer AL2 on including an oxide semiconductor [0092], the first semiconductor layer AL2 including an active layer CH2 in the display area (figs. 4); 
a gate insulating layer ILP2/IL3 on the first semiconductor layer AL2 and covering the active layer CH2;  
-48-1181694 a second semiconductor layer FGE on (lower side) the gate insulating layer 112 and including an oxide semiconductor [0034], the second semiconductor layer FGE including an oxide layer [0034] in the display area;  
5a second conductive layer GAT2 on the second semiconductor layer FGE and including a gate electrode [0096]; 
an interlayer insulating layer IL4 on the second conductive layer GAT2 and covering the gate electrode (FIG. 7G); and 
a third conductive layer on the interlayer insulating layer and including a source 10electrode SE1 and a drain electrode DE2.  
Lim et al. do not disclose a first conductive layer on the substrate and including a light blocking layer in the display area; a buffer layer on the first conductive layer and covering the light blocking layer.
Jo et al. teach in Figs. 1-3 and the related text a first conductive layer 202 on the substrate 200 and including a light blocking layer in the display area; a buffer layer 206 on the first conductive layer and covering the light blocking layer (fig. 2-3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lim et al. to include a first conductive layer on the substrate and including a light blocking layer in the display area a buffer layer on the first conductive layer and covering the light blocking layer as taught by Jo et al., in order to reduce a reflection of the incident light (Jo et al. Col. 1, lines 35-42).
Lim et al. in view of Jo et al. teach the first semiconductor layer is on the buffer layer.

As for claim 13, Lim et al. in view of Jo et al. disclose the display device of claim 12, Lim et al. further disclose each of the first semiconductor layer AL2 and the second semiconductor layer FGE includes at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn), or hafnium 15(Hf) ([0087] AND [0095]).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Jo et al. and further in view of Bae et al. (9,891,735).
As for claim 20, Lim et al. in view of Jo et al. disclosed the display device of claim 12, -50-1181694except the first conductive layer further includes a third gate electrode in the non-display area, the second semiconductor layer further includes a third active layer on the third 5gate electrode, and the second conductive layer further includes a third source 
Bae et al. teach in Fig. 4 and the related text a first conductive layer further includes a third gate electrode 124c in the non-display area PA, a second semiconductor layer further includes a third active layer 154c on the third 5gate electrode 124c, and the second conductive layer further includes a third source electrode 175c contacting one side 155c of the third active layer 154c and a third drain electrode 173c contacting the other side 153c of the third active layer 154c.
Lim et al, Jo et al. and Bae et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the first conductive layer further includes a third gate electrode in the non-display area, the second semiconductor layer further includes a third active layer on the third 5gate electrode, and the second conductive layer further includes a third source electrode contacting one side of the third active layer and a third drain electrode contacting the other side of the third active layer as taught by Bae et al., in order to provide a driving thin film transistor (Bae et al., Col. 14 Lines 9-14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811